DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The amendment filed 01/31/2022 has been received and considered. Claims 9-14 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The subject matter description of “D) if the reliability of the power system is lower than a preset threshold in claim 9, stopping the power system for maintenance”, as amended, in the specification is non–existing. 
Dependent claims inherit the defect of the claim from which they depend.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 9-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent claim 9 recites an approximate evaluation method for reliability of a power system (process = 2019 PEG Step 1 = yes), divided into a power generation system and a power transmission system connected in series… the power system is expressed as a tree structure… divided into: a power generation parallel subsystem formed only by connecting units to a same generation parent node in parallel as child nodes; a power transmission parallel subsystem formed only by connecting transmission lines to a same transmission parent node in parallel as child nodes; and a series subsystem formed by connecting the power generation parallel subsystem and the power transmission parallel subsystem to a same root parent node in series… A) for the power generation parallel subsystem… B) for the power transmission parallel subsystem, calculating and comparing a continuization value, and then calculating with the Gaussian approximation or the UGF (Universal Generating Function)… to obtain a probability distribution of the transmission parent node; and C) for the series subsystem, calculating with the UGF to obtain the probability distribution of the root parent node… obtaining the reliability of the power system.
Step 2A, Prong One:
Independent claim 9 is substantially drawn to mathematical concepts. Calculating, comparing, approximately evaluating, obtaining probability distributions, or obtaining reliability of graphs or trees are drawn to mathematical concepts, relationships, and/or equations. If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts, then it falls within the "(a) Mathematical concepts" grouping of abstract ideas (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (a) Mathematical concepts). 
Step 2A Prong two:
(2019 PEG Step 2A, Prong Two: Additional elements that integrate the Judicial Exception/Abstract idea into a practical application?= NO). “Integration into a practical application” requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. As to the limitation "a power system… divided into a power generation system and a power transmission system connected in series; the power generation system consists of units in parallel, and the power transmission system consists of identical transmission lines in parallel; the power system is expressed as a tree structure"; the power system "is expressed as a tree structure", i.e. a graph/tree of nodes connected via links, and thus does not impose any meaningful limits on practicing the abstract idea. 
Step 2B:
As to the limitations "D) if the reliability of the power system is lower than a preset threshold, stopping the power system for maintenance". The conditional ("if…") and "stopping…" limitations amount to merely indicating a field of use or technological environment in which to apply a judicial exception. See MPEP '2106.05(h) Field of Use and Technological Environment [R-10.2019] Another consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more than a judicial exception in Step 2B is whether the additional elements amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. As explained by the Supreme Court, a claim directed to a judicial exception cannot be made eligible "simply by having the applicant acquiesce to limiting the reach of the patent for the formula to a particular technological use." Diamond v. Diehr... Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a 
Dependent claims, Step 2A, Prong One:
Dependent claims recite mathematical relationships, concepts, formulas, equations, or calculations – mathematical concepts. If a claim limitation, under its broadest reasonable interpretation, covers mathematical concepts, then it falls within the "(a) Mathematical concepts" grouping of abstract ideas (2019 PEG Step 2A, Prong One: Abstract Idea Grouping? = Yes, (a) Mathematical concepts).
Dependent claims, Step 2A Prong two:
This judicial exception is not integrated into a practical application (2019 PEG Step 2A, Prong Two: Additional elements that integrate the Judicial Exception/Abstract idea into a practical application?= NO). “Integration into a practical application” requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. 
Dependent claims, Step 2B:
As discussed with respect to Step 2A, in the dependent claims, no additional elements are provided that are sufficient to amount to significantly more than the judicial exception when considered individually and in combination and therefore the claims do not provide an inventive concept in Step 2B. There is no indication that the combination of additional elements improves the functioning of a computer itself or improves any other technology. Therefore, the claims do not amount to significantly more than the abstract idea itself (2019 PEG Step 2B: NO).
Claims 9-14 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Allowable Subject Matter 
Claims 9-14 are allowable over prior art of record. They will be allowed once all outstanding rejections/objections are traversed.
The following is a statement of reasons for the indication of allowable subject matter: 
none of the prior art of record taken either alone or in combination disclose 
claim 9, "… a power system… divided into a power generation system and a power transmission system connected in series… expressed as a tree structure… for the power generation parallel subsystem… for the power transmission parallel subsystem, calculating and comparing a continuization value, and then calculating with the Gaussian approximation or the UGF (Universal Generating Function) to obtain a probability distribution of… parent node; and C) for the series subsystem, calculating with the UGF to obtain the probability distribution o… parent node… obtaining the reliability of the power system",
in combination with the remaining steps, elements, and features of the claimed invention. Also, there is no motivation to combine none of these references to meet these limitations. It is for these reasons that Applicant's invention defines over the prior art of record.
As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Response to Arguments
Regarding the Claim Rejections - 35 USC § 112, the amendment corrected all deficiencies and those objections are withdrawn. 
Regarding the rejections under 101, Applicant argues, (see page 7, 2nd paragraph to page 7, 3rd paragraph):
‘… According to current claim 9, the reliability of the power system is compared with a preset threshold to determine when to maintain the power system… the calculated reliability is used to determine when to maintain the power system, which integrates the reliability of the power system into a practical application'

Examiner's response: Applicant's argument is not persuasive, because the conditional ("if…") and "stopping…" limitations amount to merely indicating a field of use or technological environment in which to apply a judicial exception, of the limitations "D) if the reliability of the power system is lower than a preset threshold, stopping the power system for maintenance". “Integration into a practical application” requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. Furthermore, the subject matter description of “D) if the reliability of the power system is lower than a preset threshold in claim 9, stopping the power system for maintenance”, as amended, in the specification is non–existing.
Applicant further argues, (see page 7, last paragraph to page 8, next to last paragraph):
'… different discretizing values D have different effects… different states are needed to represent a final reliability distribution result of the system. However, with the continuous discrete method of the present invention, much fewer states are required… increasing the parameter D can improve accuracy of the calculation results, while the states needed are always much fewer than those required by accurate calculation… providing an improvement to reliability evaluation technology… claims reflect the disclosed improvement, since at least the current claims 9 and 15 includes the components or steps of the invention that provide the improvement described in the specification. 6. In summary, the instant invention as claimed integrates the disclosure into a practical application and provides an improvement to reliability evaluation technology’

Examiner's response: Applicant's argument is not persuasive, because the claims are mute about such integration of the judicial exception/abstract idea into a practical application. “Integration into a practical application” requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claims are more than a drafting effort designed to monopolize the exception. Math plus math is more math. Math is an abstract idea. So, an improved abstract idea is still an abstract idea. An improvement to an abstract idea is not an improvement to the computer itself or any other technology (emphasis added). Improved math is math, and thus cannot be an additional element or a combination of additional element(s)" or limitation(s) [beyond those that recite the abstract idea] (emphasis added), because math is an abstract idea. It is unclear how an abstract idea, which is itself a judicial exception, adds significantly more to a judicial exception. About "additional elements", BASCOM Global Internet Services, Inc. v. AT&T Mobility LLC, (BASCOM hereinafter), No. 2015-1763 (Fed. Cir. June 27, 2016) reads '… the ‘elements of each claim both individually and ‘as an ordered combination’ to determine whether the additional elements [beyond those that recite the abstract idea…' (emphasis added). Therefore, the claims do not amount to significantly more than the abstract idea itself.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
***
/JUAN C OCHOA/		2/25/2022Primary Examiner, Art Unit 2146